Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-15-00014-CV

                                       IN RE R. Wayne JOHNSON

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 21, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus on January 12, 2015, complaining of

the trial court’s dismissal order signed in October 2011. The court has considered relator’s

mandamus petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 12,810, styled R. Wayne Johnson v. Elroy Garcia and James Allison, pending
in the 216th Judicial District Court, Gillespie County, Texas, the Honorable N. Keith Williams presiding.